        Case 1:21-cv-01372-HBK Document 5 Filed 09/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                   Case No. 1:21-cv-1372-HBK (PC)
12                          Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS OR PAY
13             v.                                          FILING FEE WITHIN 30 DAYS
14    E. MUNOZ, J. CERDA,
15                          Defendants.
16

17            Plaintiff initiated this action by filing a pro se civil rights complaint under 42 U.S.C. §

18   1983 on September 14, 2021. (Doc. No. 1). Plaintiff did not accompany his complaint with the

19   $402.00 filing fee or an application to proceed in forma pauperis under 28 U.S.C. § 1915.

20            Accordingly, it is ORDERED:

21            Within thirty (30) days of receipt of this order, Plaintiff shall either: (1) complete the

22   attached application to proceed in forma pauperis; or (2) pay the $402.00 filing fee for this action.

23   If Plaintiff fails to comply with this order or explain his inability to comply, the undersigned will

24   recommend the Court dismiss this action without further notice.

25
     Dated:         September 15, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
